Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing March 3, 2009 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 Re: Dreyfus Investment Funds -Dreyfus/Standish Fixed Income Fund -Dreyfus/Standish Global Fixed Income Fund -Dreyfus/Standish International Fixed Income Fund File No. 811-04813 Gentlemen, Transmitted for filing is Form N-CSR for the above-referenced series of the Registrant for the fiscal year ended December 31, 2008. Please direct any questions or comments to the attention of the undersigned at (212) 922-6906. Very truly yours, /s/ Liliana Holguin Liliana Holguin Legal Assistant LH/ Enclosures
